../    ,.,.--·•
                                                                                               .~N 114f toUlf IJP tP..MUNA-l Pdft1U!J
 DAtLTLHLL J, HAILPllL
                     ·v.                                                                   TI-IJtQ          r U OJtUlL D.r. . HtJt 1
                                                                                               ~1-1TJ/IJC         J.N      AU~TJ!IIj     TtA:JH

                                                                                                                                     MOTIO DISMISSED
                                                                                                                                     DATE: G-f)q-1~
                                                                                                                                     BY:             e-c.
i. l:nnr.t Now:;            'f\Uoll~.cht.         D;urnll        J,     J-huu          tnoi}o~~.J           fo1     fd~lluiA..J          Dl       tdUn~;dt!/J..!J,.,.
                                                             ~l!bdJij                                                   J.J..h~
                                             1
ih        Lt.lf/.'ttfJ/on       fo,      Wt, f         9(                 b.>tfuJ        U.ilb 1l11Jf       +}d                     I}        11-XbJJ     (O/

t~11:1 V..,'~hJJ Y;~/u~:bn.

1.. Anl/ti.tl-d             mDilDn.l             for        rtJhlluliiJ       9t       t/UtJnJ:dn~t..JJ;,,                 of     AffJ/eJt.J.)P/1        fn        INI'/r

&I         hli.bdu!.       i-JrffiJ       LdidnJI             f1,J     ~hfA- IJP 1o-tJJJ, Llt-u.uJI                        YhrJ       IAJkV/tJJ;A             and
.lud!JWidhf            WertJ            loo+J..lAl1tonf:.fi+uJ/OiluL wh/111 IAitl/tknf Wu.L 1..1hht.Jtul +//ed
 w:-1-~~n u.               .Ju .. ~~tL'tl:o/1\ +1-tut- Ju.eJeJ. PtoJJ&iufJo,~ Dl a)t}/ t/!J~fj V/u/M.JnJJ
 ~ .! Lllvl hi Je-J .

V\/1-ltil..tt'D'U..t. Altl/c.-u.n-1" 1Jurndl                    J,     1-JurfJJ,r       1'1 uY         -+Ltd       f'~t!    )U.I-iloA        /J    j ilt-tJIJ-jJ   tu/,
                                                                                                  Ve,y Trul'l YotuJ .
                                                                                                  () tv.A.L)j 96 ~~
                                                                                                  DJ.Lt~!ll J. J-lurtt11                 fto.JtJ
                                                                                                  J n WI u. ~a No, J li J; 77 !L 't
                                                                                                  D. '8. U/,' ~ U n,'-t
                                                                                                  '"   ~7      rm          ~jo
                                                                                                  l.1-unf.5V;Jie~ 1~-xuJ 17 Jlfj

                                      . r t!, t...t c.' e u n   OIQ     oe ( 1!-t ".· t.L
      APPUtltnf, Dllrttfil                   J, Uurlat                dJt1~    hlftiJbJI         ttJJI-/1)          nul           rhlf MfliitM           ;~        fill~
      ukJ         lAJttfJtJ       f!ot       PrDt!.-ObJ/ni             iJlh    IJI       U.rf)u,.,J     t't/duy                 n~ J;.l.f.H..       hv        c;fl
      A9,:1       iJ..OJ.C ~"         ttlu((l.Jt.ntJJ         w:fh <fox.             !1/JII.    All. lu)PJ uhJ                     ftoetJ.itu#./;

                                                                                                                     Ouuul a             I    I~
                                                                                                                     0 4rrcJI J"'.            }~" f/Jt'




                                                                                                                         RECE\VED\N
                                                                                                                    COURT Of CfUMIN~l APPEI\.LS
                                                                                                                                  APR 28 2015
                                                                                                                            Ab~ Acosta~ Clerk